*581Opinion,
Me. Justice Sterrett:
Plaintiff’s intestate, Lavina Fellman, wife of Elias Fellman, had money in her own right, which she loaned at different times to the defendant, Aaron Landis, and took his notes therefor, payable to herself. In April, 1885, Landis’s bond, in the penal sum of $2,360, was substituted for the notes, which then aggregated the sum of $1,180. The condition of the bond was that the obligor should pay to Mrs. Fellman, “her certain attorney, executors, administrators, and assigns, the interest, at the rate of five per cent per annum, upon the principal sum of $1,180, annually, during all the term of the natural life of the said Lavina Fellman, on the first day of April of each year: provided, however, that the said principal sum of $1,180 shall never become due and payable.” This was done without the knowledge or assent of the obligee’s husband.
On October 6th following, Mrs. Fellman died, intestate; and, letters of administration having been granted to her husband, he demanded from Landis the money originally loaned, as above stated, claiming that it belonged to his deceased wife’s estate; but Landis refused to pay, and thereupon this suit was brought. Before the cause was called for trial the plaintiff died, and the administrator de bonis non, etc., was substituted. On the trial two points for charge were submitted, viz.:
“ 1. That, if the bond of defendant, Aaron Landis, to Lavina Fellman, the plaintiff’s intestate, was given for the purpose of securing to her the interest of her money, in the hands of Landis, during her life, and with the design of depriving her husband of his right to it after her death, then the transaction constituted a fraud upon the rights of the husband, and the money may be recovered, in the present action, by her administrator.
“ 2. That the bond, in question constituted a testamentary disposition of a part of the estate of the obligee, which is not binding upon her husband.”
The learned judge not only refused to affirm either of these points, but he instructed the jury as follows: “ In the opinion of the court, there cannot be a recovery, upon the facts of this ease, of the principal sum of the bond. The jury is directed to render a verdict in favor of the plaintiff for the interest, at *582the rate of five per cent per annum, upon the amount of the bond, from thé first day of April, 1885, to October 6, 1885, the date of the death of the decedent. The amount is admitted .to be $30.48.” These rulings of the court constitute the three specifications of error now before us.
As stated by the learned judge in his general charge, it was conceded that the case hinged on-the- questions of law suggested'by plaintiff’s points. There was no error in refusing to affirm the second point. The bond in question cannot be -construed- as a testamentary disposition of the principal sum -therein referred to. While Mrs. Fellman is named in the bond as payee of the five per cent annually on said principal sum, during her life, it was not signed by her, nor does it appear that she ever signed any paper in relation to the transaction. The notes evidencing the preceding loans were surrendered, and the bond accepted in lieu thereof. In no proper sense .can the transaction be considered a testamentary disposition of the money. The second specification is not sustained.
The facts of which the first point is predicated were so clearly and conclusively shown by the evidence that they were not seriously controverted. At least, the evidence is quite sufficient to have warranted the jury in finding the facts as stated in the. point. In view of that, we are of opinion that it should have been affirmed. The transaction was evidently intended as an absolute transfer of the sum named, $1,180, by Mrs. Fellman to the defendant, in consideration of his obligating himself to pay her $59 on the 1st day of April annually during her natural life. This she had no right to do, without the knowledge and consent of her husband; and it must be presumed the defendant knew she was acting ultra vires. The amount he agreed to. pay annually was less than the legal rate of interest on the principal sum, which was never to become due and payable, There is nothing whatever in the nature of the transaction. to indicate that it was intended as a bona fide purchase of an annuity.
It is a mistake to assume that, under the law as it then was, Mrs. Fellman had the same control over her personal property that her husband had over his. At common law, a married woman is incapable of binding herself or her property by any contract of her own. That disability springs from the unity of *583the marital relation. She is one with her husband; and, in law, her existence is merged in his, so far as business and property relations are concerned. Her common-law disabilities, and the marital rights of her husband, as to her property, real and personal, are so familiar that it is unnecessary to specify them more particularly. It is true that great changes in that regard have been effected by what is familiarly known as our married woman’s act, and the supplements thereto; but, almost without exception, that legislation has been so construed as to suppress the mischief against which it was intended to provide, without investing married women with the absolute right to dispose of their separate estates as though they were femes-sole: Pettit v. Fretz, 33 Pa. 118, 123. As was said in Haines v. Ellis, 24 Pa. 253, the object of the act of 1848 “was to protect her [the wife’s] estate from being incumbered or conveyed by her husband, or taken by his creditors, against her consent, and not to enable her to sell, incumber, or give it away, without his consent. The intention was that she should ‘ own, use, and enjoy ’ it. It was not necessary to the purposes of the act that she should be allowed to part with her estate, without the advice and consent of her husband. On the contrary, such a construction of the act would tend to defeat the wise and benevolent intention of the legislature.” That principle of construction has been adhered to in all our cases on the subject. In Leiper’s App., 108 Pa. 377, it is recognized as a settled principle “ that a married woman may sell or give her personal estate to her husband, or, with his consent, to a stranger.” There has always been a marked distinction between the power of a married woman and that of her husband over their respective estates. He has complete control over his personal property, and may dispose of it as he pleases, subject only to such restraints in favor of his wife as the law has imposed. She, on the other hand, has such, and only such power over her personal property as the statute law has conferred. The husband’s marital rights to his wife’s property remain as they were at common law, except in so far as they have been curtailed by statute. There is nothing in our legislation on the subject that authorizes a married woman to dispose of her personal property without the knowledge and consent of her husband, as was attempted in this case. It follows from what has been said that the learned judge erred *584in not affirming plaintiff’s first point, and also in charging as complained of in the third specification.
Judgment reversed, and a venire facias de novo awarded.